                         Case 19-12812-KHK        Doc 34     Filed 10/01/19 Entered 10/01/19 17:49:19                  Desc Main
                                                            Document      Page 1 of 3




                                                    IN THE UNITED STATES BANKRUPTCY COURT
                                                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                                              ALEXANDRIA DIVISION
                               In re:
                               GLOBAL REALTY MANAGEMENT, INC.,                            CHAPTER 11
                                        DEBTOR,
                                                                                          CASE NO. 19-12812-KHK
                               v.
                               WILMINGTON SAVINGS FUND
                               SOCIETY, FSB, D/B/A CHRISTIANA
                               TRUST AS OWNER TRUSTEE OF THE
                               RESIDENTIAL CREDIT
                               OPPORTUNITIES TRUST V,
                                        RESPONDENT.
                                                        RESPONSE TO MOTION TO DETERMINE
                                                        VOID/INVALIDATE FORECLOSURE SALE
                                                                    NOTICE
                               YOUR RIGHTS MAY BE AFFECTED. YOU SHOULD READ THESE PAPERS CAREFULLY AND DISCUSS
                               THEM WITH YOUR ATTORNEY, IF YOU HAVE ONE IN THIS BANKRUPTCY CASE. (IF YOU DO NOT
                               HAVE AN ATTORNEY, YOU MAY WISH TO CONSULT ONE.)

                               TO:      GLOBAL REALTY MANAGEMENT, INC. AND KIMBERLY VU, DEBTOR AND DEBTOR
                                        DESIGNEE

                               THE HEARING IS SCHEDULED TO BE HELD ON OCTOBER 8, 2019 AT 11:00 A.M. IN
                               THE U.S. BANKRUPTCY COURT, ALEXANDRIA DIVISION, 200 S. WASHINGTON
                               STREET, ALEXANDRIA, VA 22314, COURTROOM III, 3RD FLOOR.
                                        Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust as Owner Trustee of
                               the Residential Credit Opportunities Trust V (“Lender”), by counsel, submits the following in
                               response to the Motion to Determine Void/Invalidate Foreclosure Sale filed by Ms. Vu (“Movant”) on
                               August 30, 2019 (“the Motion”):
                                        1.     The bankruptcy petition filed in the instant case was time-stamped by the Clerk of
                                               the U.S. Bankruptcy Court for the Alexandria Division at 3:01 P.M. on August 26,
                                               2019 and filed via ECF at 3:30 P.M. the same day. See attached Exhibit A.
                                        2.     A valid foreclosure sale of 42414 Chamois Court, Sterling, VA 20166 (“the
                                               Property”) concluded at 10:44 A.M. on August 26, 2019, over four hours prior to the
                                               filing of the instant Chapter 13 case. The Property was purchased by a third-party.
                                               See attached Exhibit B. As such, the Debtor, an entity which does not appear on
                                               the underlying note or deed of trust that was subject to the foreclosure, had no

Brandon R. Jordan, Esquire
Counsel for Movant
Samuel I White, P.C.
Bar No. 72170
1804 Staples Mill Road
Suite 200
Richmond, VA 23230
(804) 290-4290
File No. 63129
Case 19-12812-KHK     Doc 34         Filed 10/01/19 Entered 10/01/19 17:49:19                  Desc Main
                                    Document      Page 2 of 3


                    legal or equitable interest in the Property at the time of the bankruptcy petition in
                    the case at bar. See Abdelhaq v. Pflug, 82 B.R. 807, 809 (E.D. Va. 1988).
           3.       On August 26, 2019, this Court issued a deficiency because the Debtor, a
                    corporate entity, filed a bankruptcy petition without representation by an attorney.
                    Because the aforementioned foreclosure sale was completed prior to the petition
                    filing, the Property was not part of any subsequent bankruptcy estate - whether
                    or not the instant bankruptcy petition was void ab initio as a result of said
                    deficiencies.
           4.       On August 30, 2019, Movant filed the Motion seeking to invalidate the sale and
                    hold Lender “in contempt of court” on the grounds that the August 26, 2019
                    foreclosure was completed, “…during Auto Stay and Appeal Process of Co-
                    Owner, Debtor, 18:11117 BFK & Civil Action 1:19cv634-LO-IDD.”
           5.       Movant’s continued legal action, despite prior admonishment from this Court
                    regarding attorney representation, further violates the requirement that
                    corporations must be represented by legal counsel and may constitute the
                    unauthorized practice of law.
           6.       The allegations in the Motion are not accurate, as Lender had relief from the
                    automatic stay in bankruptcy case 18-11117-BFK by the Order Granting Relief
                    from the Automatic Stay entered May 15, 2019. See attached Exhibit C. Ms. Vu,
                    despite not having clear legal standing, twice filed Motions for Reconsideration in
                    the co-owner’s bankruptcy case regarding the relief order (which were denied per
                    attached Exhibit D) as well as an appeal related to the granting of a Rule 2004
                    Examination of Ms. Vu and the denial of Ms. Vu’s request to Stay the bankruptcy
                    case of Duc Nguyen (which was dismissed by the District Court per the final,
                    unappealed opinion attached as Exhibit E). There was no stay pending appeal
                    requested or granted in 1:19-cv-00634-LO-IDD (per attached Exhibit F), so the
                    relief order entered May 15, 2019 remained valid at all times during Ms. Vu’s
                    unfounded attacks.
           7.       The Motion admits that the instant bankruptcy case was filed solely prevent a
                    foreclosure sale. Lender respectfully submits that dismissal with prejudice
                    (including a one hundred and eighty day ban on Ms. Vu filing additional
                    bankruptcy pleadings) would be an appropriate remedy for Movant’s repeated
                    attempts to delay and hinder creditors through unmeritorious filings.
Case 19-12812-KHK        Doc 34      Filed 10/01/19 Entered 10/01/19 17:49:19                Desc Main
                                    Document      Page 3 of 3


              WHEREFORE, the Lender asks this Court to deny the Motion, assess all legal fees and
      costs associated with Lender’s response and hearing attendance against the Movant, dismiss the
      instant case with prejudice, and for any such additional relief as this Court deems proper.

                                                      Respectfully submitted,

                                                      WILMINGTON SAVINGS FUND SOCIETY, FSB,
                                                      D/B/A CHRISTIANA TRUST AS OWNER
                                                      TRUSTEE OF THE RESIDENTIAL CREDIT
                                                      OPPORTUNITIES TRUST V


                                                      By: /s/ BRANDON R. JORDAN
                                                      Eric D. White, Esquire, Bar No. 21346
                                                      Michael T. Freeman, Esquire, Bar No. 65460
                                                      Brandon R. Jordan, Esquire, Bar No. 72170
                                                      Johnie R. Muncy, Esquire, Bar No. 73248
                                                      Nisha R. Patel, Esquire, Bar No. 83302
                                                      Samuel I. White, P.C.
                                                      1804 Staples Mill Road, Suite 200
                                                      Richmond, VA 23230
                                                      Tel.: (804) 290-4290
                                                      Fax: (804) 290-4298
                                                      bjordan@siwpc.com

                                         CERTIFICATE OF SERVICE

              I certify that on October 1, 2019, the foregoing Response was served via CM/ECF on all
      parties who receive electronic notice and that a true copy was mailed via first class mail, postage
      prepaid, to Global Realty Management, Inc., Debtor c/o Kimberly Vu, Debtor Designee/Movant,
      42414 Chamois Court, Sterling, VA 20166.

                                                      /s/ BRANDON R. JORDAN
                                                      Brandon R. Jordan, Esquire
                                                      Samuel I. White, P. C.
